15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1                      UNITED STATES COURT OF APPEALS 
 2                          FOR THE SECOND CIRCUIT 
 3    
 4                                    August Term, 2015 
 5    
 6        (Argued: November 2, 2015                       Decided: February 16, 2016) 
 7    
 8                                   Docket No. 15‐869‐cv
 9
10                        _____________________________________
11
12          FLIGHT ATTENDANTS IN REUNION, DIXIE DANIELS,  
13       COLLEEN HAWK, MERRY LARSON, JAMES GORDON TULLER, 
14                                     
15                        Plaintiffs‐Appellants, 
16                                     
17                                   v. 
18                                     
19              AMERICAN AIRLINES, INC., ASSOCIATION  
20              OF PROFESSIONAL FLIGHT ATTENDANTS, 
21                                     
22                        Defendants‐Appellees. 
23
24                        _____________________________________
25
26   Before:       
27    
28             HALL and LOHIER, Circuit Judges, and REISS, District Judge.* 
29    
30         After the 2013 merger between American Airlines, Inc. and U.S. 
31   Airways, the plaintiffs, who include former TWA flight attendants now 
32   working for American Airlines, claimed that American Airlines violated its 
33   obligation under the McCaskill‐Bond amendment to the Federal Aviation 
34   Act, 49 U.S.C. § 42112 note, to provide for the integration of its and U.S. 


      The Honorable Christina Reiss, Chief Judge of the United States District 
     *

     Court for the District of Vermont, sitting by designation. 


                                                    1
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1   Airways’ seniority lists “in a fair and equitable manner.”  They also 
 2   alleged principally that the Association of Professional Flight Attendants, 
 3   the American Airlines labor union, violated its duty of fair representation 
 4   under the Railway Labor Act, 45 U.S.C. §§ 151‐165, in connection with the 
 5   integrated seniority list that resulted from the merger.  The District Court 
 6   (Ross, J.) granted defendants’ motions to dismiss, concluding that the 
 7   plaintiffs failed to state a claim under McCaskill‐Bond or under the 
 8   Railway Labor Act.  We affirm.  
 9
10                                Z. LANCE SAMAY, A Professional Corporation, 
11                                Liberty Corner, NJ, for Plaintiffs‐Appellants.  
12                                 
13                                ROBERT A. SIEGEL, OʹMelveny & Myers LLP, Los 
14                                Angeles, CA, for Defendant‐Appellee American 
15                                Airlines, Inc.   
16                                 
17                                JOHN M. WEST (Tanaz Moghadam, on the brief), 
18                                Bredhoff & Kaiser, PLLC, Washington, DC, for 
19                                Defendant‐Appellee Association of Professional 
20                                Flight Attendants.  
21
22   LOHIER, Circuit Judge:

23          After the 2013 merger between American Airlines, Inc. and U.S. 

24   Airways, four former Trans World Airlines (“TWA”) flight attendants, 

25   now working for American Airlines, and Flight Attendants in Reunion 

26   (“FAIR”), an unincorporated association formed to enforce the legal rights 

27   of similarly situated flight attendants, filed this lawsuit.  In their amended 

28   complaint, they claimed that American Airlines violated its obligation 

29   under the McCaskill‐Bond amendment to the Federal Aviation Act, 49 

30   U.S.C. § 42112 note, to provide for the integration of the American Airlines 



                                                 2
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1   and U.S. Airways seniority lists “in a fair and equitable manner.”  They 

 2   also claimed principally that the Association of Professional Flight 

 3   Attendants (“APFA”), the labor union representing American Airlines 

 4   flight attendants, violated its duty of fair representation under the Railway 

 5   Labor Act, 45 U.S.C. §§ 151‐165, by failing to represent the former TWA 

 6   flight attendants adequately during the creation of the integrated seniority 

 7   list.  The United States District Court for the Eastern District of New York 

 8   (Ross, J.) granted the defendants’ subsequent motions to dismiss the 

 9   amended complaint, concluding that the plaintiffs had failed to state a 

10   plausible claim under either McCaskill‐Bond or the Railway Labor Act.  

11   We agree and therefore affirm. 

12                                     BACKGROUND 

13          “The amended complaint alleges the following facts, which we 

14   assume to be true and construe in the light most favorable to the 

15   plaintiff[s].”  Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 118 (2d Cir. 2013). 

16          1.     Facts 

17          For flight attendants, occupational seniority determines the order of 

18   layoffs and recalls; sets bidding priorities for selecting monthly flying 

19   schedules; and enables more senior flight attendants to avoid reserve‐

                                                 3
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1   status assignments and transfers to other bases, retain employment during 

 2   furloughs, and qualify for employment‐related benefits.  The individual 

 3   plaintiffs’ problems with occupational seniority first arose in 2001, when 

 4   TWA, their former employer, merged with American Airlines.  As a result 

 5   of the merger, the TWA flight attendants were placed at the bottom of 

 6   American Airlines’ seniority list, or “endtailed.”  For some former TWA 

 7   flight attendants, the endtailing erased nearly thirty years of seniority they 

 8   had accrued with TWA.1  The treatment of former TWA flight attendants 

 9   in connection with the seniority list developed after the merger was 

10   viewed by some, perhaps many, as unfair; even the president of APFA 

11   publicly admitted that the union “really screwed up on that one big time.”  

12   The plaintiffs concede, though, that the endtailing was not unlawful in 

13   2001. 

14            Six years later, in 2007, prompted in part by the plight of the flight 

15   attendants who were endtailed, Congress enacted McCaskill‐Bond, 49 

16   U.S.C. § 42112 note, which, as relevant here, requires airline carriers to 

     1 For example, plaintiff Merry Larson had a TWA date of hire of July 14, 
     1971; plaintiff James Gordon Tuller had a TWA date of hire of June 28, 
     1972; and plaintiff Dixie Daniels had a TWA date of hire of February 21, 
     1973.   

                                                 4
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1   provide “for the integration of seniority lists in a fair and equitable 

 2   manner,” Allegheny‐Mohawk Merger Case, 59 C.A.B. 19, 45 (1972).  So in 

 3   2013, when American Airlines and U.S. Airways agreed to merge, 

 4   American Airlines was required to comply with McCaskill‐Bond.   

 5          APFA and the Association of Flight Attendants (“AFA”), the labor 

 6   union representing U.S. Airways flight attendants, entered into 

 7   negotiations about integrating their respective seniority lists.  During the 

 8   negotiations, AFA representatives advocated for the former TWA flight 

 9   attendants to be given seniority based on their TWA dates of hire, just as 

10   those flight attendants had sought in connection with the earlier 2001 

11   merger.  In response, APFA’s president threatened AFA that if its 

12   representatives continued to advocate on behalf of former TWA flight 

13   attendants, AFA members might not obtain seniority based on their own 

14   dates of hire.  Thereafter, APFA and AFA agreed to a “Seniority 

15   Integration Protocol” wherein “[t]he position of a [f]light [a]ttendant 

16   relative to any other [f]light [a]ttendant on his/her seniority list (American 

17   [Airlines] or U.S. Airways) [would] not be altered by the seniority 

18   integration process.”  Rather, the unions agreed to “integrate seniority lists 



                                                 5
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1   based upon the length of service as [f]light [a]ttendants with their 

 2   respective carrier.”  Under this “length of service” rule, former TWA flight 

 3   attendants continued to be credited only with their service with American 

 4   Airlines since the 2001 merger, even though these flight attendants had 

 5   served in the airline industry prior to that merger.  

 6          In April 2014 American Airlines, U.S. Airways, and the unions 

 7   entered into a “Merger Transition Agreement” in which American Airlines 

 8   agreed to accept the integrated seniority list on the condition that no active 

 9   flight attendant displace any other active flight attendant from the latter’s 

10   position in the final integrated list—a condition that, like the agreement in 

11   the Seniority Integration Protocol, had the effect of barring the reordering 

12   of the unions’ respective seniority lists prior to integrating the two lists.  

13   The imposition of this condition against displacement and the use of the 

14   “length of service” rule allegedly left the former TWA flight attendants 

15   close to the bottom of the new American Airlines seniority list—a list made 

16   longer by the integration of the U.S. Airways flight attendants.   




                                                 6
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1          2.     Procedural History 

 2          The plaintiffs sued, claiming that American Airlines violated its 

 3   obligation under McCaskill‐Bond and that APFA, in collusion with 

 4   American Airlines, violated its duty of fair representation by allowing the 

 5   former TWA flight attendants to be effectively endtailed as a result of the 

 6   2013 merger.  American Airlines and APFA each moved to dismiss the 

 7   amended complaint for failure to state a claim under Federal Rule of Civil 

 8   Procedure 12(b)(6).  The District Court granted defendants’ motions to 

 9   dismiss, concluding that plaintiffs failed to state a claim against American 

10   Airlines under McCaskill‐Bond or against APFA and American Airlines 

11   under the Railway Labor Act.  This appeal followed. 

12                                      DISCUSSION 

13          The plaintiffs challenge the District Court’s dismissal on two 

14   principal grounds.  First, they argue that American Airlines’ acceptance of 

15   the integrated seniority list prepared by the unions in 2013 violated 

16   McCaskill‐Bond by failing to credit their seniority in a “fair and equitable 

17   manner.”  Second, they maintain that their amended complaint adequately 

18   pleaded that APFA breached its duty of fair representation and that 



                                                 7
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1   American Airlines colluded in APFA’s breach.2  We review de novo the 

 2   grant of a motion to dismiss under Rule 12(b)(6).  See Cruz, 720 F.3d at 119. 

 3          1.     McCaskill‐Bond 

 4          The McCaskill‐Bond amendment requires carriers to observe 

 5   sections 3 and 13 of the labor‐protective provisions (“LPPs”) imposed by 

 6   the Civil Aeronautics Board in the Allegheny–Mohawk merger.  49 U.S.C. 

 7   § 42112 note; see Allegheny‐Mohawk Merger Case, 59 C.A.B. at 45, 49.  In 

 8   particular, section 3 of the LPPs establishes the fair and equitable standard 

 9   for seniority integration, as follows: 

10         Insofar as the merger affects the seniority rights of the carriers’ 
11         employees, provisions shall be made for the integration of seniority 
12         lists in a fair and equitable manner, including, where applicable, 
13         agreement through collective bargaining between the carriers and 
14         the representatives of the employees affected.  In the event of failure 
15         to agree, the dispute may be submitted by either party for 
16         adjustment in accordance with section 13. 
17           
18   Allegheny‐Mohawk Merger Case, 59 C.A.B. at 45.   




     2 The plaintiffs also argue that the District Court exceeded its discretion 
     when it dismissed their claims with prejudice after concluding that further 
     amendment would be futile.  Because the plaintiffs present this argument 
     in a footnote of their reply brief on appeal, however, we decline in our 
     discretion to consider it.  See Niagara Mohawk Power Corp. v. Hudson 
     River‐Black River Regulating Dist., 673 F.3d 84, 107 (2d Cir. 2012). 

                                                 8
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1          The text of McCaskill‐Bond makes clear, and the plaintiffs concede, 

 2   that it does not apply retroactively.  See 49 U.S.C. § 42112 note (stating that 

 3   the provisions “shall not apply to any covered transaction involving a 

 4   covered air carrier that took place before the date of enactment of this 

 5   Act”).  We agree with the plaintiffs’ assessment that McCaskill‐Bond 

 6   therefore “did nothing to help the very group”—the former TWA flight 

 7   attendants in connection with the 2001 merger—“whose misfortunes had 

 8   given it life.”  Joint App’x 54.   

 9          The plaintiffs focus instead on the prospective application of the 

10   statute.  They claim that American Airlines violated McCaskill‐Bond in 

11   connection with the 2013 merger by accepting an integrated seniority list 

12   that failed to credit former TWA flight attendants for time accrued at TWA 

13   prior to the 2001 merger.  In advancing the claim, however, the plaintiffs 

14   acknowledge that McCaskill‐Bond “provides that employees involved in a 

15   merger of airlines will have their separate seniority lists combined into a 

16   single seniority list.”  Joint App’x 65‐66 (emphasis added).  In “merging 

17   the seniority lists, rather than putting employees of the acquired carrier 

18   [U.S. Airways] at the bottom of the acquiring carrier’s [American Airlines’] 



                                                 9
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1   list,” American Airlines adhered to the “basic rule” of McCaskill‐Bond.  

 2   Comm. of Concerned Midwest Flight Attendants for Fair & Equitable 

 3   Seniority Integration v. Int’l Bhd. of Teamsters Airline Div., 662 F.3d 954, 

 4   957 (7th Cir. 2011).  Although we recognize that the plaintiffs now feel 

 5   twice aggrieved, we agree with the District Court that the statute does not 

 6   impose a duty on airline carriers to “revisit seniority decisions that 

 7   preceded the statute’s enactment.”3  Joint App’x 108. 

 8          We therefore conclude that McCaskill‐Bond did not require 

 9   American Airlines to reorder its own seniority list upon entering into a 

10   new merger in order to redress the plaintiffs’ endtailing in 2001.  

11   Accordingly, we affirm the District Court’s dismissal of the plaintiffs’ 

12   claim against American Airlines under McCaskill‐Bond. 

13          2.     Duty of Fair Representation 

14          We turn next to the plaintiffs’ claims that APFA violated its duty of 

15   fair representation and that American Airlines colluded with APFA during 

16   its breach of that duty.   


     3 Because we conclude that the statute does not impose such a duty, we 
     need not separately decide whether McCaskill‐Bond creates a private right 
     of action. 

                                                10
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1          A labor union owes a duty of fair representation to employees it 

 2   represents.  “The objective of the duty of fair representation is to provide 

 3   substantive and procedural safeguards for minority members of the 

 4   collective bargaining unit.”  Jones v. Trans World Airlines, Inc., 495 F.2d 

 5   790, 798 (2d Cir. 1974).  Although “a union may not, without a legitimate 

 6   purpose, take action favoring some of its members at the expense of 

 7   others,” Ramey v. Dist. 141, Int’l Ass’n of Machinists & Aerospace 

 8   Workers, 378 F.3d 269, 277 (2d Cir. 2004) (quotation marks omitted), “a 

 9   showing that union action has disadvantaged a group of members, 

10   without more, does not establish a breach of the duty of fair 

11   representation” because “a union by necessity must differentiate among its 

12   members in a variety of contexts,” Haerum v. Air Line Pilots Ass’n, 892 

13   F.2d 216, 221 (2d Cir. 1989) (quotation marks omitted).  Accordingly, “[a] 

14   breach of the statutory duty of fair representation occurs only when a 

15   union’s conduct toward a member of the collective bargaining unit is 

16   arbitrary, discriminatory, or in bad faith.”  Vaca v. Sipes, 386 U.S. 171, 190 

17   (1967); see also Spellacy v. Airline Pilots Ass’n‐Int’l, 156 F.3d 120, 126 (2d 

18   Cir. 1998).  “An employer is liable together with the union for the union’s 



                                                11
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1   breach of its [duty of fair representation] if it acts in collusion with the 

 2   union.”  United Indep. Flight Officers, Inc. v. United Air Lines, Inc., 756 

 3   F.2d 1274, 1283 (7th Cir. 1985). 

 4          With these principles in mind, we agree with the District Court’s 

 5   conclusion that, as alleged in the amended complaint, the union’s decision 

 6   not to reorder the existing seniority list at American Airlines prior to the 

 7   merger4 and to agree to integrate the two separate seniority lists based on 

 8   each flight attendant’s “length of service” cannot fairly be described as 

 9   either irrational or discriminatory, even though it ultimately, and 

10   unfortunately, disadvantaged the plaintiffs.  See Haerum, 892 F.2d at 221.   

11          The plaintiffs suggest that the union’s policy against displacement 

12   was irrational because it failed to promote the aggregate welfare of all its 

13   members.  Appellant’s Reply Br. 18‐19.  We disagree for three reasons.  

14   First, catapulting the former TWA flight attendants up the American 

15   Airlines seniority list would have resulted in other American Airlines 

     4 To the extent that the condition against displacement imposed by 
     American Airlines may serve as some evidence of collusion between 
     American Airlines and APFA, as our opinion sets out below, APFA’s 
     policy not to alter the relative positions of flight attendants was not 
     arbitrary, and thus American Airlines’ condition against displacement was 
     not unlawful.  

                                                12
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1   flight attendants losing their relative seniority, and such a “juggl[ing] [of] 

 2   the existing seniority ladder . . . would have exposed [the union] to 

 3   countervailing claims” from those flight attendants.  Haerum, 892 F.2d at 

 4   221.  Second, we rejected a somewhat similar suggestion in Haerum, 

 5   holding that the union’s unilateral decision to reject a proposal to reorder a 

 6   seniority list prior to the integration of another seniority list in accordance 

 7   with its policy against displacement did not, without more, violate the 

 8   duty of fair representation.  See id. at 221‐22.  Third, the plaintiffs do not 

 9   allege that they proposed or demanded that the union reorder its existing 

10   list in the way that they now seek.  For these reasons, we conclude, based 

11   on the allegations in the amended complaint, that the union’s refusal to 

12   reorder the list, in accordance with its policy and the condition imposed by 

13   American Airlines, was not irrational or arbitrary. 

14          Nor was the union’s decision to use the “length of service” rule to 

15   integrate the seniority lists unlawfully discriminatory in violation of the 

16   Railway Labor Act.  With the understanding that the unions were required 

17   to integrate the seniority lists, no one has identified for us an alternative 

18   method of doing so that would not “discriminate” among some group of 



                                                13
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1   union members and comply with the “basic rule” of McCaskill‐Bond, see 

 2   Comm. of Concerned Midwest Flight Attendants, 662 F.3d at 957—in other 

 3   words, that would simultaneously avoid the endtailing of U.S. Airways 

 4   flight attendants, ensure no displacement of flight attendants on the 

 5   preexisting seniority list at American Airlines, and credit former TWA 

 6   flight attendants with their years with TWA.   

 7          Lastly, the amended complaint’s allegations do not raise an 

 8   inference of “bad faith” on the part of APFA.  A union acts in bad faith 

 9   when it “acts with an improper intent, purpose, or motive,” which 

10   encompasses “fraud, dishonesty, and other intentionally misleading 

11   conduct.”  Spellacy, 156 F.3d at 126; see Ramey, 378 F.3d at 276‐77.  In 

12   claiming that APFA acted in bad faith, the plaintiffs point primarily to two 

13   events: first, the 2001 merger between TWA and American Airlines, 

14   apparently “to give context to and shed light upon the true character of 

15   [APFA’s] actionable acts and omissions during the [c]urrent [m]erger”; 

16   and second, the threats made by APFA’s president during the 2013 

17   merger‐related negotiations with AFA.  Appellant’s Br. 21‐22.  The 

18   plaintiffs’ reliance on the first event overlooks the fact that APFA was not 



                                                14
     15-869-cv
     Flight Attendants in Reunion v. Am. Airlines, Inc.

 1   then the plaintiffs’ bargaining representative, but represented the former 

 2   TWA flight attendants only after the 2001 merger.  Nor are we persuaded 

 3   that the president’s alleged threat supports a finding of bad faith, as the 

 4   threat more plausibly reflects the union’s interest in preserving the 

 5   preexisting relative seniority in accordance with both its policy against 

 6   displacement and American Airlines’ condition for acceptance of the 

 7   integrated list.  In short, viewing the allegations in the amended complaint 

 8   in the light most favorable to the plaintiffs, we see no plausible claim of 

 9   bad faith or animus on APFA’s part in connection with its decision to 

10   retain an existing seniority list that plaintiffs do not challenge as being 

11   unlawful at the time it was devised.  See McNamara‐Blad v. Ass’n of Prof’l 

12   Flight Attendants, 275 F.3d 1165, 1170, 1172‐73 (9th Cir. 2002).  Because the 

13   plaintiffs fail to state a claim for a breach of the duty of fair representation 

14   by APFA, the plaintiffs also fail to state a claim that American Airlines 

15   colluded in APFA’s breach.  See United Indep. Flight Officers, Inc., 756 

16   F.2d at 1283 (“If the [Railway Labor Act]‐based [duty of fair 

17   representation] claim against the union is dismissed, the claim against the 

18   employer must also be dismissed.”).  



                                                15
    15-869-cv
    Flight Attendants in Reunion v. Am. Airlines, Inc.

1          We therefore affirm the District Court’s dismissal of the claims 

2   against APFA and American Airlines related to breach of the duty of fair 

3   representation. 

4                                      CONCLUSION 

5          We have considered the plaintiffs’ remaining arguments and 

6   conclude that they are without merit.  For the foregoing reasons, we 

7   AFFIRM the judgment of the District Court.   




                                               16